

Exhibit 10.3
 


 
The Finish Line, Inc.
 
2009 Incentive Plan
 
Restricted Stock Award Agreement
 
Name of Participant:  ______________________________
 
I am pleased to inform you that the Compensation and Stock Option Committee of
the Board of Directors of The Finish Line, Inc. (the “Committee”) has approved a
grant to you of an Award of Restricted Stock of The Finish Line, Inc., an
Indiana corporation (the “Company”), as described in this The Finish Line, Inc.
2009 Incentive Plan Restricted Stock Award Agreement, which includes Exhibit A
to this Agreement (this “Agreement”).
 
1.           Grant of Restricted Stock.  The Company hereby grants to you an
Award of the number of shares of Restricted Stock set forth next to “Number of
Shares Awarded” on Exhibit A (for purposes of this Agreement “Stock” represented
by the shares of Restricted Stock are the Company’s shares of the class of
Common Stock checked next to “Class of Shares Awarded” on Exhibit A), subject to
the terms, conditions and provisions of The Finish Line, Inc. 2009 Incentive
Plan (as amended, the “Plan”), which is incorporated herein by reference, and
this Agreement. Except to the extent expressly provided herein, capitalized
terms used in this Agreement shall have the same meaning ascribed thereto in the
Plan.
 
2.           Restrictions.  Subject to the provisions of the Plan and this
Agreement, during the period commencing on the date set forth next to “Grant
Date” on Exhibit A (the “Grant Date”) and ending on the date the Restricted
Stock is Vested pursuant to Section 3 of this Agreement, you shall not be
permitted to sell, assign, margin, transfer, encumber, convey, gift, alienate,
hypothecate, pledge or dispose of the Restricted Stock.
 
3.           Vesting.  You will not own the Restricted Stock free and clear of
the restrictions imposed by the Plan and this Agreement until your Restricted
Stock is “Vested,” which will occur as set forth under “Vesting Schedule” on
Exhibit A. The terms of the Plan shall govern the forfeiture of the Restricted
Stock if you suffer a Termination of Employment prior to the Restricted Stock
becoming Vested. Notwithstanding the foregoing and notwithstanding anything to
the contrary contained in the Plan,
 
(a)           In the event you suffer a Termination of Employment by reason of
your Retirement (as hereinafter defined), then all unvested Restricted Stock
shall fully vest, and any restrictions shall lapse, upon the date of such
Termination of Employment due to Retirement. “Retirement” means a Termination of
Employment as a result of your resignation on or after you reach age 65 or prior
to reaching age 65 if approved by the Company in its sole discretion. The
Company shall have the sole right and authority to determine whether your
Termination of Employment is a Retirement and such determination by the Company
shall be final and binding on you.
 
(b)           In the event you suffer a Termination of Employment by reason of
your death or your inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less
 

 
Page 1

--------------------------------------------------------------------------------

 

than twelve (12) months (“Permanent Disability”), then all unvested Restricted
Stock shall fully vest, and any restrictions shall lapse, upon the date of such
Termination of Employment due to death or Permanent Disability. You shall not be
deemed to have a Permanent Disability until proof of the existence thereof shall
have been furnished to the Company in such form and manner, and at such times,
as the Company may require and you agree that any determination by the Company
that you do or do not have a Permanent Disability shall be final and binding
upon you.
 
4.           Shareholder Rights.  During the period the Restricted Stock is not
Vested, you shall have, with respect to the shares of Restricted Stock, the
right to vote the shares and the right to receive dividends and distributions.
 
5.           Issuance of Certificates.  If any certificate is issued
representing the Restricted Stock, that certificate shall contain any legend
deemed appropriate by the Company and that certificate may be retained by the
Company and you agree to execute any share power in blank deemed appropriate by
the Company. As soon as practicable after the Restricted Stock is Vested, the
Company shall cause certificates for the appropriate number of shares of the
Stock to be issued to you.
 
6.           Award Subject to Plan.  This Award of Restricted Stock is granted
pursuant to the Plan, as in effect on the Grant Date, and is subject to all the
terms and conditions of the Plan as the same may be amended from time to time
and the rules, guidelines and practices governing the Plan adopted by the
Committee; provided, however, that no such amendment shall materially impair
your rights under this Agreement without your consent. A copy of the Plan and
the prospectus has been furnished to you. The Company shall, upon written
request, send a copy of the Plan, in its then current form, and the prospectus,
in its then current form, to you. In the event of any conflict between the
terms, conditions and provisions of the Plan and this Agreement, the terms,
conditions and provisions of the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.
 
7.           Payment of Withholding Taxes.  If the Company becomes obligated to
withhold an amount on account of any federal, state or local income tax imposed
as a result of this Award of Restricted Stock or the vesting or lapsing of
restrictions with respect to this Award of Restricted Stock (such amount shall
be referred to herein as the “Withholding Liability”), you agree to pay the
Withholding Liability to the Company at such time and in such manner as is
required by the Company. The obligations of the Company under the Plan and this
Agreement shall be conditional on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to you.
 
8.           Notices.  All notices and other communications required or
permitted to be given under the Plan or this Agreement shall be in writing or
other form approved by the Committee and shall be deemed to have been duly given
as follows (a) if to the Company mailed first class, postage prepaid 3308 North
Mitthoeffer Road, Indianapolis, Indiana 46235 to the attention of the Secretary
of the Company; or (b) if to you then delivered personally, mailed first class,
postage prepaid at your last address known to the sender at the time the notice
or other communication is sent or delivered, or by e-mail, interoffice mail,
intranet or other means of office communication determined by the Committee.
 

 
Page 2

--------------------------------------------------------------------------------

 

9.           Stock Exchange Requirements; Applicable Laws.  You agree to comply
with all laws, rules, and regulations applicable to the grant and vesting of
each Award of Restricted Stock and the sale or other disposition of Stock
received pursuant to each Award of Restricted Stock, including, without
limitation, compliance with the Company’s insider trading policies. The Stock
you receive under the Plan will have been registered under the Securities Act of
1933, as amended (the “1933 Act”). If you are an “affiliate” of the Company, as
that term is defined in Rule 144, promulgated pursuant to the 1933 Act (“Rule
144”), you may not sell the Stock received pursuant to an Award of Restricted
Stock except in compliance with Rule 144. Certificates representing Stock issued
to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Stock as the Company deems
appropriate to comply with federal and state securities laws.
 
10.           No Employment or Continued Service Rights.  Nothing contained
herein shall be deemed to alter the relationship between the Company or an
Affiliate and you, or the contractual relationship between you and the Company
or an Affiliate if there is a written contract regarding such relationship.
Nothing contained herein shall be construed to constitute a contract of
employment between the Company or an Affiliate and you. The Company or an
Affiliate and you continue to have the right to terminate the employment or
service relationship at any time for any reason, except as provided in a written
contract. The Company or an Affiliate shall have no obligation to retain you in
its employ or service as a result of the Plan, this Agreement or the Award of
Restricted Stock. There shall be no inference as to the length of employment or
service hereby, and the Company or an Affiliate reserves the same rights to
terminate your employment or service as existed prior to you becoming a
Participant in the Plan, entering into this Agreement or receiving the Award of
Restricted Stock.
 
11.           Governing Law and Venue.  This Agreement and the Award of
Restricted Stock granted hereunder shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana, without regard to
conflict of law principles thereof. In the event of litigation arising in
connection with actions under this Agreement and/or the Award of Restricted
Stock, you agree that you shall submit to the jurisdiction of courts located in
Marion County, Indiana, or to the federal district court that encompasses said
county.
 
12.           Entire Agreement.  This Plan and this Agreement constitutes the
entire agreement with respect to the subject matter hereof and thereof, provided
that in the event of any inconsistency between the Plan and this Agreement, the
terms and conditions of this Plan shall control.
 
13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one document.
 


[Signature Page Immediately Follows]



 
Page 3

--------------------------------------------------------------------------------

 

In Witness Whereof, this The Finish Line, Inc. 2009 Incentive Plan Restricted
Stock Award Agreement is executed by the Parties on the Grant Date.


 

           
The Finish Line, Inc.
                   
By:
     
Printed:
     
Title:
         
Accepted And Agreed to:
                                     
(Printed Name)
     



 


 


 

 

--------------------------------------------------------------------------------

 

Exhibit A


Schedule of Award


The Finish Line, Inc.
2009 Incentive Plan




Participant Information:


(Participant Name)
(Participant Street Address, City, State and Zip Code)
   





Grant Date:
   





Number of Shares Awarded:
   





Class of Shares Awarded:
o  Class A Shares
o  Class B Shares

 
Type of Award
Exercise Price per Share
Expiration Date of Award
□   Incentive Stock Option
$
 
□   Non-Qualified Stock Option
$
 
□   Restricted Stock
N/A
N/A





Vesting Schedule:
 



 


